—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Polizzi, J.), dated May 29, 1997, which granted the respective motions of the defendants City of New York and New York City Transit Authority for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that as a matter of law the City of New York did not have a reasonable time to clear the snow from the area where the injured plaintiff fell (see, Valentine v City of New York, 86 AD2d 381, affd 57 NY2d 932). In addition, the plaintiffs have not presented any evidence to counter the proof submitted by the defendant New York City Transit Authority that it did not own, operate, or control the accident area. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.